Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 1 of 18




             EX. 12
                      Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 2 of 18

                                                                    2                                                                   4
 1              APPEARANCES                                              1                 CHRIS MATTHEWS,
 2 FOR PLAINTIFF:
 3      Mr. Robert Notzon                                                2   having been first duly sworn, testified as follows:
        The Law Office of Robert Notzon                                  3                  EXAMINATION
 4      1502 West Avenue                                                 4   BY MR. NOTZON:
        Austin, Texas 78701
 5      Telephone: 512.474.7563                                          5      Q. Good morning.
        Fax: 512.852.4788                                                6      A. Good morning.
 6      E-mail: robert@notzonlaw.com                                     7      Q. Please state your name for the record.
 7 FOR DEFENDANT:
 8      Ms. Delilah Lorenz Evans                                         8      A. Chris Matthews.
        Attorney at Law                                                  9      Q. Mr. Matthews, have you ever had your
 9      17806 IH 10 West, Suite 400                                     10   deposition taken before?
        San Antonio, Texas 78257
10      Telephone: 210.447.8033                                         11      A. Negative.
        E-mail: devans@sr-llp.com                                       12      Q. Okay. So just a little ground rules. You’ve
11                                                                      13   probably already been prepped a little bit, but just for
   FOR MR. CHRIS MATTHEWS:
12                                                                      14   the record, the court reporter will be taking down every
        Mr. Clay T. Grover                                              15   word that’s said today. And because of that, there’s
13      Rogers Morris & Grover                                          16   some poor souls that have to read this later. And so to
        Capital One Plaza
14      5718 Westheimer Road, Suite 1200                                17   help in that process, if you would wait for me to finish
        Houston, Texas 77057                                            18   my question before you start your answer and I’ll do the
15      Telephone: 713.960.6033                                         19   same. I’ll wait for you to finish your answer before I
        Fax: 713.960.6025
16      E-mail: cgrover@rmgllp.com                                      20   start my next question and it will be much easier to
17 ALSO PRESENT:                                                        21   understand which answer goes to what question and have
18      Ms. Stephanie Shipp                                             22   them be concise and uninterrupted.
19
20                                                                      23             The other thing that’s important is
21                                                                      24   because she’s taking down everything that we say, that
22                                                                      25   we use words and not just uh-huhs or other sounds or
23
24
25



                                                                    3                                                                   5
 1                   INDEX                                               1   gestures, okay?
 2   September 6, 2019                              PAGE NO.             2       A. Yes.
 3   Appearances ..................................  2                   3       Q. All right. And we shouldn’t be for a very
 4   CHRIS MATTHEWS                                                      4   long, few hours; but if you need a break, let us know.
 5    Examination by Mr. Notzon .................          4             5       A. Okay.
 6   Changes and Signature ........................     115              6              MS. EVANS: Mr. Notzon, I’m sorry to
 7   Reporter’s Certificate .......................  117                 7   interrupt; but should we put on the appearances of
 8               EXHIBIT INDEX                                           8   counsel and the case caption.
 9   NO.         DESCRIPTION                          PAGE NO.           9              MR. NOTZON: Sure. And this is Robert
10   Exhibit 1 Ms. Broam’s chart                         62             10   Notzon for the plaintiff, Ms. Shipp.
11   Exhibit 2 8-12-15 email                           67               11              MR. GROVER: Clay Grover representing
12   Exhibit 3 2-5-16 email                           68                12   Chris Matthews in this deposition.
13   Exhibit 4 Spreadsheets                             79              13              MS. EVANS: Delilah Evans for Charter
14   Exhibit 5 Forecast - new/upgrade list                  87          14   Communications and we’re here on Stephanie Shipp versus
15   Exhibit 6 Forecast - new/upgrade list                  90          15   Charter Communication, Inc., in the Western District of
16   Exhibit 7 Renewal/closed won list                     93           16   Texas.
17   Exhibit 8 3-16-16 email                           94               17       Q. (BY MR. NOTZON) All right. And you were
18   Exhibit 9 3-25-16 email                           98               18   subpoenaed to be here; is that correct?
19   Exhibit 10 8-4-16 email                          100               19       A. Yes.
20   Exhibit 11 Performance improvement                       103       20       Q. All right. And you were also asked to bring
21   Exhibit 12 2015 performance review                      106        21   documents. Did you bring any documents today?
22   Exhibit 13 ABIA contract                          107              22       A. I have no documents and I have no access to
23                                                                      23   documents.
24                                                                      24       Q. Okay. So you read the list of requested
25                                                                      25   documents and you’ve determined you don’t have those?




                                             Integrity Legal Support Solutions
                                                  www.integrity-texas.com
                Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 3 of 18- 9/6/2019
                                                             Chris Matthews
                                                                22                                                                   24
 1 November of 2008.                                                  1   allowed to transition to another role with Time Warner?
 2    Q. Okay. In what role?                                          2       A. Yes.
 3    A. A major account executive.                                   3       Q. When you worked in hospitality, was the first
 4    Q. And who was your supervisor?                                 4   time that you were working hospitality, is that when you
 5    A. David Burgeson.                                              5   became the comanager of Texas with Mr. Johanknecht?
 6    Q. And what area of sales was that?                             6       A. Yes.
 7    A. Enterprise sales.                                            7       Q. And prior to that, you dealt with enterprise
 8    Q. And how long were you in that position?                      8   sales; is that correct?
 9    A. Roughly, a year.                                             9       A. Enterprise sales, yes.
10    Q. And did you make quota?                                     10       Q. Okay. And would you say that hospitality and
11    A. Inconsistently.                                             11   enterprise are different animals in the sales world of
12    Q. Okay. And where did you go after that?                      12   Time Warner and Charter?
13    A. I was promoted to a sales manager within the                13       A. Hospitality is a part of the enterprise
14 company.                                                          14   vertical structure.
15    Q. And who was your supervisor then?                           15       Q. Okay. It has it’s unique characteristics?
16    A. I don’t recall.                                             16       A. Yes, sir.
17    Q. And what types of sales people did you                      17       Q. And you relied on somewhat on Mr. Johanknecht
18 supervise at that time?                                           18   to help you learn the ropes?
19    A. Account managers.                                           19       A. The hospitality vertical ropes, yes.
20    Q. Okay.                                                       20       Q. Thank you. That’s what I meant. And you also
21    A. Account managers 2.                                         21   relied on some of your salespeople to help teach you the
22    Q. You’re account manager manager?                             22   ropes -- isn’t that correct -- in hospitality?
23    A. Uh-huh.                                                     23       A. Under hospitality, yes.
24    Q. Yes?                                                        24       Q. Okay. Has anyone ever complained about you
25    A. Yes.                                                        25   mistreating them at work?




                                                                23                                                                   25
 1       Q. All right. Did you ever work for Bruce Bogs?              1      A. I don’t remember.
 2       A. A brief period of time.                                   2      Q. At Time Warner or Charter?
 3       Q. And when was that?                                        3      A. I don’t remember.
 4       A. When I was -- now that I think about it, it               4      Q. Do you remember if Ms. Shipp complained about
 5   was Bruce Bogs that I worked for when -- when I was a, I         5   your treatment of her?
 6   believe, major account executive.                                6      A. Not to me.
 7       Q. Okay. So the other name you gave was                      7      Q. Do you know if she complained to someone else
 8   incorrect. It was actually Mr. Bogs or did you work for          8   about your treatment of her?
 9   both those men?                                                  9      A. I know that Ms. Shipp prior to working for me
10       A. Under a realignment at some point I did work             10   complained to the ethics committee about me regarding a
11   for both. I don’t recall the details of it.                     11   Facebook reply that I posted on -- in response to
12       Q. Okay. Was that all still within the same                 12   another manager’s Facebook post.
13   one-year period of time that you were a salesperson?            13      Q. Is that Mr. Seabold?
14       A. I don’t remember.                                        14      A. Yes.
15       Q. Okay. Not more than two years would be                   15      Q. Is that the picture of the young woman
16   accurate?                                                       16   covering herself and appearing to be unclothed?
17       A. I don’t remember.                                        17      A. Yes.
18       Q. Okay. And when you were under Mr. Bogs, did              18      Q. The comment about Muslims?
19   you meet quota?                                                 19      A. Yes.
20       A. I don’t remember.                                        20      Q. And other than that complaint, do you know of
21       Q. Okay. Would it be accurate to say that you               21   any other complaints that Ms. Shipp made about you?
22   may have met quota one time and you didn’t meet quota           22      A. No.
23   for the remainder of your time under Mr. Bogs?                  23      Q. What was the result of that complaint of the
24       A. I don’t remember.                                        24   naked young lady?
25       Q. Even though you didn’t make quota, you were              25             MS. EVANS: Objection; calls for




                                   Integrity Legal Support Solutions
                                        www.integrity-texas.com
                   Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 4 of 18

                                                                34                                                                   36
 1   of anyone else being held to, you know, a commitment of          1              MR. NOTZON: No, I’m not marking this.
 2   a year because he wanted me to handle large accounts.            2   It’s already been marked in the prior depositions.
 3       Q. Did you -- is that when you went to Mr. Bogs?             3              MS. EVANS: Just so that the record is
 4       A. I don’t recall the timing of it. It’s been so             4   clear, what deposition is that?
 5   long.                                                            5              MR. NOTZON: Mr. Johanknecht’s.
 6             MR. NOTZON: Let’s take a short break.                  6       Q. (BY MR. NOTZON) You see that?
 7            (Recess from 10:47 a.m. to 10:56 a.m.)                  7       A. Yes.
 8       Q. (BY MR. NOTZON) Back from the break. So,                  8       Q. So does that refresh your recollection that
 9   Mr. Matthews, when you were assigned to be the new               9   you started supervising Ms. Shipp on January 22nd of
10   manager for, I guess, it would be safe to say the               10   2016?
11   southern half of Texas?                                         11       A. I agree that that’s what this document says.
12       A. Central and south Texas, yes.                            12       Q. Yeah. Does that -- is that consistent with
13       Q. Okay. Do you remember the date of that                   13   your memory or does that conflict with your memory?
14   decision, when you were notified of that decision?              14       A. It’s generally consistent.
15             MS. EVANS: Objection.                                 15       Q. Okay. And if you look at it, it says on this
16       A. No.                                                      16   document and this is -- was provided by Charter to us if
17       Q. (BY MR. NOTZON) How long was it from the time            17   you see the Bates-stamped numbers. It’s D-SS Document
18   that you were notified of the decision to the time that         18   16. You see how Ms. Shipp is stated to have gone off on
19   you actually took over supervising those -- that sales          19   family medical leave on January 19th?
20   team?                                                           20       A. Uh-huh.
21       A. I don’t recall.                                          21       Q. Yes?
22       Q. Okay. Do you recall sending or communicating             22       A. Yes.
23   with your new sales team that there was a new sheriff in        23       Q. So three days before you took over as her
24   town?                                                           24   supervisor and then she came back January 30th; is that
25       A. No.                                                      25   correct?




                                                                35                                                                   37
 1        Q. Okay. Is that terminology you might use?                 1       A. Well, it would appear that it would be on
 2        A. No.                                                      2   February 1st return from leave.
 3        Q. Okay. Do you remember when you took over and             3       Q. Thank you. Okay. So do you recall when you
 4   began supervising the sales team?                                4   took over as Ms. Shipp’s supervisor that she was off on
 5        A. I want to say it was after the first of the              5   FMLA leave?
 6   year 2016, to the best of my recollection.                       6       A. I do not.
 7        Q. Okay. It would have been in January?                     7       Q. Okay. Do you recall having a meeting with
 8        A. To the best of my recollection.                          8   Ms. Shipp prior to you becoming her supervisor?
 9        Q. Okay. This is marked as Exhibit 1 in a prior             9       A. I do not.
10   deposition. And it’s a record for Ms. Shipp. And if             10       Q. What’s the first time you remember interacting
11   you look down towards the bottom, it says -- looks like         11   with Ms. Shipp?
12   there’s a supervisor chain. And if you look at the far          12       A. Several years before she worked for me.
13   right column, you see your name start showing up and            13       Q. Okay. And what was the nature of that
14   that date is January 22nd?                                      14   interaction?
15              MS. EVANS: Mr. Notzon, do you have a                 15       A. I handled, as I had previously stated, I
16   copy for counsel?                                               16   managed the Account Manager 2s throughout the state of
17              MR. NOTZON: That’s previously marked so              17   Texas. We supported all of the verticals to include
18   it’s been engaged in other depositions. So you should           18   hospitality. And my team supported the hospitality
19   have a copy.                                                    19   vertical, the existing base. And so there was
20              MS. EVANS: But you don’t have a copy to              20   interaction between my team and Stephanie and the rest
21   provide today?                                                  21   of the major account executives.
22              MR. NOTZON: No, no.                                  22       Q. Okay. So that’s a general way that you would
23              MS. EVANS: Then I’m going to take a look             23   interact with her because your team members would be
24   before he can answer to any questions about it. Are you         24   supporting her contracts?
25   marking this as Exhibit 1 to this deposition?                   25       A. Correct.




                                       Integrity Legal Support Solutions
                                            www.integrity-texas.com
                Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 5 of 18- 9/6/2019
                                                             Chris Matthews
                                                               38                                                                  40
 1       Q. Okay. And did you have any direct interaction            1   members that you brought with you?
 2   with Ms. Shipp?                                                 2      A. Yes.
 3       A. Not that I recall.                                       3      Q. How many account managers did you bring with
 4       Q. Okay. And what is the first time you remember            4   you? Let’s make it easier. How many did you bring with
 5   interacting with Ms. Shipp as her supervisor?                   5   you that were in Austin?
 6       A. I don’t remember specifically.                           6      A. To the best of my recollection, one.
 7       Q. Okay. What’s the first one you do remember,              7      Q. Just Mr. Castano?
 8   the first interaction with Ms. Shipp that you do                8      A. I do believe that to be correct.
 9   remember as her supervisor?                                     9      Q. Okay. Did Mr. Bransick, was he on your team?
10       A. I don’t recall.                                         10      A. Let me revise that. I don’t know
11       Q. Did you ever counsel Ms. Shipp about her                11   specifically.
12   performance?                                                   12      Q. Okay. Scott Laymen?
13       A. No.                                                     13      A. That’s what was in my mind.
14       Q. Did you ever raise your voice to Ms. Shipp?             14      Q. No problem.
15       A. No.                                                     15      A. But, again, the timing when everything that
16       Q. Did you ever slam your hand on the desk in her          16   was going on that, it’s hard to keep track of very
17   presence?                                                      17   specific timeframes.
18       A. No.                                                     18      Q. Right. So Laymen, Bransick, and Castano were
19       Q. Did you ever get frustrated with Ms. Shipp?             19   account managers?
20       A. No.                                                     20      A. No. Bransick never worked for me.
21       Q. Did you ever tell Ms. Shipp she’s not doing a           21      Q. Okay. He just was there, but he was working
22   good job?                                                      22   on a different team?
23       A. Not that I recall.                                      23      A. Yes.
24       Q. I’m going to ask you the same series of                 24      Q. When I say there, he was physically present in
25   questions for Ms. Broam. Did you hire Ms. Broam?               25   the office in a cubical near your team members?




                                                               39                                                                  41
 1      A.   I did not.                                              1       A. Yes.
 2      Q.   You inherited her?                                      2       Q. But Mr. Laymen did work for you?
 3      A.   Yes, I did.                                             3       A. Yes.
 4      Q.   Along with the rest of the team.                        4       Q. Okay. Do you recall Ms. Shipp being on FMLA
 5              MS. EVANS: Objection.                                5   leave at or around the time you began supervising her?
 6      Q. (BY MR. NOTZON) Is that correct?                          6             MR. GROVER: Objection; asked and
 7      A. No. Some of the team members were on my                   7   answered.
 8   existing team.                                                  8       A. Again, I don’t recall.
 9      Q. You brought some team members with you and                9       Q. (BY MR. NOTZON) Okay. Do you recall if
10   then you inherited some from Mr. Johanknecht?                  10   Ms. Shipp was having trouble getting sales worked up
11      A. Yes.                                                     11   during the time that she was returned from FMLA leave?
12      Q. Okay. So who were the ones that you                      12       A. I recall that Stephanie had challenges
13   inherited?                                                     13   administering to Salesforce. For or after, I can’t say.
14      A. Stephanie Shipp, Debbie Sunny Broam, Tom                 14   I don’t know.
15   Phillips in northern California. Daren Weeks in Montana        15       Q. What do you recall were her issues with
16   and I believe the rest of my team was in place.                16   Salesforce?
17      Q. What about Mr. Ovalle?                                   17       A. The ability to put orders into Salesforce.
18      A. Mr. Ovalle -- yes, Michael Ovalle.                       18   Salesforce is an order to cash system, in addition to
19      Q. Was an inheritance?                                      19   CRM, customer relationship management, tool. It is a
20      A. Yes.                                                     20   very complex system, very intricate and extremely
21      Q. What about Ms. Savage?                                   21   detailed oriented. My observation was that Stephanie
22      A. Yes, that was inherited.                                 22   had challenges in getting orders into the system, the
23      Q. Okay. What was Ms. Carasella?                            23   right product selections, contracts being done
24      A. I don’t recall specifically.                             24   accurately.
25      Q. Okay. Was Mr. Hector Castano one of your team            25       Q. You say being done, being entered into in the




                                   Integrity Legal Support Solutions
                                        www.integrity-texas.com
                    Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 6 of 18

                                                                42                                                                   44
 1   system?                                                          1   percent. So we kept the spreadsheet separately.
 2       A. Correct.                                                  2        Q. Wouldn’t it be accurate to say that Salesforce
 3       Q. Okay. I didn’t want to stop you. I just                   3   had everything in it that your spreadsheet had, as well?
 4   wanted to clarify.                                               4               MS. EVANS: Objection; calls for
 5       A. No, that’s my observation.                                5   speculation.
 6       Q. Okay. Was there also an issue that you were               6        A. It was my experience -- my observation and my
 7   having with her related to, not Salesforce, but your own         7   experience that while Salesforce, the implementation of
 8   spreadsheet?                                                     8   Salesforce, the evolution of Salesforce continuing to
 9       A. The issue that I observed was that Stephanie              9   evolve over a period of years, that from time to time
10   had a very difficult time administering to a                    10   there were kinks in the system and this was -- this was
11   spreadsheet, which is just nothing more than data entry         11   a separate means to just track down, not down to the
12   into a defined spreadsheet, updating that information on        12   product level but just track the revenue customer order
13   a daily basis or every other day basis, enabling me to          13   numbers.
14   track our business, our progress or KPIs measuring our          14        Q. (BY MR. NOTZON) And how many times did you
15   KPIs, and being able to input that information and save         15   have Ms. Shipp in your office talking about your
16   it. It was posted on a company drive and that was a big         16   spreadsheet and her what you call her problems in
17   challenge. So, yes, I observed that.                            17   inputting data and saving it?
18       Q. What is a KPI?                                           18        A. One time very specifically I do recall. And
19       A. Key performance index.                                   19   then, again, in her cubical to not only go over the
20       Q. Okay. And you said it’s fairly                           20   spreadsheet but to help her administer to all of the
21   straightforward data entry and save?                            21   files that she had on her desktop. It did appear as
22       A. Uh-huh.                                                  22   though Stephanie had a challenge in finding things in
23       Q. Yes?                                                     23   her computer because they were all over her desktop. So
24       A. Yes.                                                     24   I tried to help her organize that a little better so
25       Q. What did you understand her problem with that            25   that she would be more efficient in performing her




                                                                43                                                                   45
 1   was?                                                             1   duties.
 2       A. Being able to enter the information and which             2       Q. Other than the one specific time in your
 3   tab. There were four tabs to enter information on,               3   office that you testified about and the one time in her
 4   having a very difficult time in putting the information.         4   cubical, how many other times?
 5   I’m not clear why. And getting it accurate and then I            5       A. I don’t recall.
 6   think the bigger challenge appeared to be overwriting or         6       Q. Okay. Did you assign her to do any training?
 7   saving the information back to the hard drive, which was         7       A. Yes.
 8   just nothing more than clicking the save button.                 8       Q. And what training did she do?
 9       Q. And did you go over her abilities with that               9       A. I had Scott Laymen, I believe, spent a week
10   spreadsheet and what she was doing?                             10   with Stephanie Shipp on Salesforce.com. I had Hector
11       A. I did. In my office.                                     11   Castano spend the better part of a week I believe it was
12       Q. And did you show her how to do it or did you             12   half days and again going through the intricacies,
13   watch her do it and then teach her how to do it? How            13   processing the orders in Salesforce.com.
14   did you go about that process?                                  14       Q. Did Mr. Laymen or Mr. Castano ever report to
15       A. Both. It wasn’t any single event. We spent               15   you how that training went?
16   time in my office; walked her through what the                  16       A. In general. I mean, it wasn’t -- it wasn’t
17   spreadsheet was; the reason for it, certainly; where the        17   anything that, you know, there were very specific
18   information resides; and really the simplicity of how it        18   criteria that they measured that on, but felt they had
19   operates because I didn’t want to, you know, I wasn’t           19   done everything they could do to assist her.
20   putting something in there to create another job for            20       Q. Did Ms. Shipp ever provide you feedback of her
21   someone. We had already -- we were administering to             21   perception of that training?
22   Salesforce.com. This was something outside of                   22       A. I don’t recall specifically.
23   Salesforce.com to be able to crosscheck and reference           23       Q. Do you recall her complaining to you that they
24   because Salesforce.com was being implemented over a             24   didn’t -- Mr. Castano actually didn’t train her. He
25   period of several years, but it was still not 100               25   just did it himself and said he didn’t have enough time




                                        Integrity Legal Support Solutions
                                             www.integrity-texas.com
                Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 7 of 18- 9/6/2019
                                                             Chris Matthews
                                                                46                                                                  48
 1   and then sent her away?                                          1        Q. Did you ever provide Ms. Shipp with any new
 2       A. I do vaguely remember -- I do vaguely remember            2   account leads from the time you took over as her
 3   that.                                                            3   supervisor on January 22nd to the time she quit in June
 4       Q. Did you do anything to address that issue?                4   of 2016?
 5       A. I spoke with Hector and Hector at that point,             5        A. I don’t recall specifically, no.
 6   to the best of my recollection, intimated that he had            6        Q. Do you recall providing Mr. Castano with
 7   done the best that he could do. That there appeared to           7   leads?
 8   be distractions during that process. Some on his part.           8        A. I don’t recall specifically.
 9   Some on Stephanie’s part.                                        9        Q. Do you recall that Ms. Broam went off on FMLA
10       Q. Do you recall ever taking Ms. Shipp’s                    10   leave shortly after you became supervisor?
11   contracts while she was gone out of the office and              11        A. I remember that she went on FMLA. Timing of
12   giving them to Mr. Castano to work?                             12   it, I don’t recall.
13       A. Accounts, yeah. When Stephanie was later on              13        Q. Do you recall taking accounts away from her
14   on FMLA at some point, yeah, I reallocated accounts.            14   and giving them to Mr. Castano to work?
15       Q. Okay. And when she returned, did you give                15        A. I remember as needed moving accounts around,
16   them back to her?                                               16   not specifically to Hector Castano but to everybody on
17       A. Possibly some, not all.                                  17   the team within that area. That, being central Texas.
18       Q. And do you recall any of those?                          18        Q. But you can’t recall who got what accounts?
19       A. I do not.                                                19        A. No.
20       Q. And do you recall Ms. Shipp complaining that             20        Q. Do you recall if you gave any to Ms. Shipp?
21   accounts had been taken away from her while she was off         21        A. I don’t recall.
22   on leave?                                                       22        Q. Do you recall that Mr. Castano was given a
23       A. I do.                                                    23   promotion from account manager to major account
24       Q. And what do you recall doing about that?                 24   executive?
25       A. So in following the manager’s guidance, the              25        A. I recall that Hector Castano applied for an




                                                                47                                                                  49
 1   manager playbook, the Charter manager playbook, it is            1   open major account executive position, interviewed, and
 2   within the manager’s delegation of authority to move             2   did get that position.
 3   accounts around as is in the best interest of the                3       Q. Were you the hiring decision maker?
 4   company, the customer because at no point does any one           4       A. Yes.
 5   employee own the accounts. The company owns the                  5       Q. And who else applied?
 6   accounts. I administered and moved accounts around               6       A. I don’t recall.
 7   based upon customer need, customer dissatisfaction. And          7       Q. Who else interviewed?
 8   so if customers were not happy, I was not going to move          8       A. I don’t recall.
 9   those accounts back.                                             9       Q. How many people applied?
10      Q. It could also be by manager preference?                   10             MS. EVANS: Objection; calls for
11      A. As long as the accounts are being managed to              11   speculation.
12   the customer satisfaction. I’m not sure I understand            12       A. I don’t recall.
13   your question.                                                  13       Q. (BY MR. NOTZON) How many people interviewed?
14      Q. Well, you could -- you could assign an account            14             MS. EVANS: Objection; calls for
15   from one salesperson to another just because you have           15   speculation.
16   the preference, you had that authority?                         16       A. I don’t recall.
17      A. You could.                                                17       Q. (BY MR. NOTZON) Was there anyone else that
18      Q. You didn’t actually have to justify your                  18   interviewed the applicants besides you?
19   transfer of that account, correct?                              19             MS. EVANS: Calls for speculation;
20      A. So, no, you don’t. However, you’re disrupting             20   objection.
21   the customer experience in doing so. And if you don’t           21       A. I believe that -- I can’t say specifically.
22   have a -- if you don’t have a very specific reason to do        22       Q. (BY MR. NOTZON) Was there anybody in the room
23   that, short of realignment of the territories, that is a        23   interviewing the applicants with you?
24   company initiative, there would be no point in doing            24       A. I don’t believe so.
25   that.                                                           25       Q. And how did that MAE position become open?




                                   Integrity Legal Support Solutions
                                        www.integrity-texas.com
                Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 8 of 18- 9/6/2019
                                                             Chris Matthews
                                                               54                                                                   56
 1      A. No.                                                       1              MR. GROVER: Other than what he’s
 2      Q. But from your testimony, there should be an               2   testified to?
 3   application for Mr. Castano, an interview process and           3       Q. (BY MR. NOTZON) After you determined that
 4   your having made a decision to promote Mr. Castano to           4   their problems did not resolve.
 5   MAE?                                                            5       A. I don’t recall.
 6             MS. EVANS: Objection; calls for                       6       Q. Do you know what Nitro is?
 7   speculation.                                                    7       A. Uh-huh, yes.
 8      A. That sounds like a Charter process.                       8       Q. What is Nitro?
 9      Q. (BY MR. NOTZON) Okay. So once Mr. Castano                 9       A. Nitro is a PDF program. It’s one that if you
10   became an MAE on your team, did you fill the account           10   have scanned documents, you can put them into Nitro.
11   manager vacancy that he left?                                  11   They become a PDF and they can be attached as a matter
12      A. I don’t recall.                                          12   of record into Salesforce and/or anything else.
13      Q. Did Mr. Castano have a ramp-up quota or was he           13       Q. Was it something new that was occurring on
14   given a full-on quota when he became an MAE?                   14   your team?
15      A. I don’t recall the specifics, but it’s                   15       A. At one point, yes.
16   detailed in the company policy.                                16       Q. When Ms. Shipp was there?
17      Q. Okay. That wasn’t your decision to make?                 17       A. I don’t recall.
18      A. No.                                                      18       Q. Was there some training associated with that?
19      Q. Okay. So I was going to ask a series of                  19       A. One of my team members did, who was very
20   questions about Ms. Broam that I asked about Ms. Shipp.        20   proficient in it, did conduct training.
21   Did you ever raise your voice to Ms. Broam?                    21       Q. Who was that?
22      A. No.                                                      22       A. I don’t recall specifically.
23      Q. Did you ever slam your hand on the desk?                 23       Q. Okay. Was it Hector Castano?
24      A. No.                                                      24       A. Possibly.
25      Q. To Ms. Broam?                                            25       Q. Was it Cory?




                                                               55                                                                   57
 1      A. No.                                                       1       A. Dickey.
 2      Q. Did you ever get frustrated with Ms. Broam?               2       Q. Dickey, yeah.
 3      A. No.                                                       3       A. I don’t recall.
 4      Q. Did Ms. Broam have problems with your                     4       Q. Okay. Did Ms. Shipp have issues with Nitro?
 5   spreadsheet, as well?                                           5       A. I don’t recall specifically.
 6      A. Yes.                                                      6       Q. Okay. Do you recall Ms. Shipp ever
 7      Q. Were they similar in nature to Ms. Shipp’s                7   complaining that Mr. Castano or Mr. Dickey did not
 8   problems?                                                       8   provide her with assistance with Nitro?
 9      A. Similar.                                                  9       A. I don’t recall.
10      Q. Did you address them in the same way that you            10       Q. Do you recall the training that was happening
11   did with Ms. Shipp?                                            11   in April 20th and 21st of 2016 in Austin that involved
12      A. Yes.                                                     12   both your team and Mr. Johanknecht team? It was kind of
13      Q. And did they resolve?                                    13   two-day thing.
14      A. No.                                                      14       A. Uh-huh, I do.
15      Q. Did Ms. Broam also have problems with                    15       Q. Yeah. And do you recall the event where
16   Salesforce as you’ve described Ms. Shipp having?               16   Mr. Castano became inebriated and was determined that he
17      A. Yes.                                                     17   shouldn’t drive?
18      Q. Did you address those in the same way?                   18       A. I do.
19      A. Yes.                                                     19       Q. Do you recall what happened at that time?
20      Q. Did Ms. Shipp’s or Ms. Broam’s problems with             20              MS. EVANS: Objection; vague.
21   Salesforce ever resolve?                                       21       Q. (BY MR. NOTZON) How did you learn about that?
22      A. No.                                                      22       A. I observed Hector Castano’s condition.
23      Q. Did you try to take any other steps to assist            23       Q. Okay. And so nobody reported it to you. You
24   them in being able to successfully operate your                24   saw it yourself?
25   spreadsheet or Salesforce?                                     25       A. Correct.




                                   Integrity Legal Support Solutions
                                        www.integrity-texas.com
                   Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 9 of 18

                                                                58                                                                   60
 1      Q. And did somebody get his keys?                             1   deposition. And it has your name as signing it on the
 2      A. Yes.                                                       2   last page with a date of February 25th. I’m just asking
 3      Q. And who -- was that Ms. Shipp?                             3   if, in fact, is it true that you didn’t actually fill in
 4      A. I don’t recall. I don’t recall who it was.                 4   any of the evaluations, that that was Mr. Johanknecht.
 5      Q. Okay. And did someone call his wife,                       5   You were just responsible for signing it because you
 6   Ms. Castano?                                                     6   became her manager before it had been executed?
 7      A. Yes.                                                       7        A. I’d like to review the document.
 8      Q. And who was that?                                          8                MS. EVANS: Do you have a copy for,
 9      A. I believe Hector did.                                      9   Counsel?
10      Q. Hector called his own wife?                               10                MR. NOTZON: I don’t because it’s already
11      A. I believe he did.                                         11   been marked as an exhibit and you have a copy already.
12      Q. Okay. And did you guys go drinking out after              12                MS. EVANS: Are you talking about Mr.
13   that?                                                           13   Johanknecht’s deposition?
14      A. I did not.                                                14                MR. NOTZON: Yes.
15      Q. Okay. Did you ever go -- was it common                    15                MS. EVANS: I wasn’t present at that
16   practice for you to go to happy hours with your team or         16   deposition.
17   members of your team?                                           17                MR. NOTZON: Yes. Your firm was.
18      A. No.                                                       18        Q. (BY MR. NOTZON) So Mr. Matthews --
19      Q. That wasn’t a weekly event?                               19                MR. GROVER: Hold on.
20      A. No.                                                       20        Q. (BY MR. NOTZON) Yeah, I know; but I’m asking
21      Q. Okay. Did you ever go to happy hour?                      21   you to take a short break. This is the 2015. You
22      A. Yes.                                                      22   didn’t start supervising her until January of 2016.
23      Q. And when you went to happy hours, who would               23        A. Uh-huh.
24   you go with?                                                    24        Q. So I’m just wanting to verify that you didn’t
25      A. Other managers, team members both inside and              25   have a role to play in evaluating her for this




                                                                59                                                                   61
 1   outside of my team.                                              1   evaluation?
 2      Q. And when would you go?                                     2        A. And I’ll respond to you once I’ve had time to
 3      A. Typically on a -- typically, but not                       3   review the document. I understand the question.
 4   exclusively, Friday at the end of the week.                      4              MR. GROVER: And before you respond,
 5      Q. So just an end-of-the-week thing?                          5   let’s let Ms. Evans look at it.
 6      A. Pretty much.                                               6              MS. EVANS: Thank you.
 7      Q. Not a celebration of a sales event or?                     7              MR. GROVER: You bet.
 8      A. No.                                                        8              MS. EVANS: Mr. Notzon, do you have a
 9      Q. Okay. And -- but you’re saying it wasn’t a                 9   copy that’s not highlighted to ask the witness about?
10   weekly thing?                                                   10   It wasn’t produced to you with highlighting on it.
11      A. No.                                                       11              MR. NOTZON: No.
12      Q. Okay. Once a month, twice a month? What                   12              MS. EVANS: For the record, this is
13   would you say?                                                  13   marked Steve Johanknecht Exhibit No. 3D-SS 56 through
14      A. Sometimes once a month. Sometimes not at all.             14   63.
15      Q. Okay. And would you pick up the tab?                      15              MR. NOTZON: It’s the document that was
16      A. If it was a team building event that was                  16   marked as Exhibit 3 to Mr. Johanknecht’s deposition
17   approved, we had food and beverages, I might; but it was        17   which has already been stated on the record. So it’s a
18   approved.                                                       18   unique document and I’m just waiting for the answer.
19      Q. Okay. Otherwise, people would chip in?                    19              MR. GROVER: Did it have highlighting on
20      A. People were responsible for their own tabs.               20   it --
21      Q. Okay. Did you ever go to any strip clubs with             21              MR. NOTZON: It doesn’t matter.
22   your coworkers?                                                 22              MR. GROVER: When it was used as an
23      A. Negative ever.                                            23   exhibit? I’m just trying to clarify.
24      Q. There’s a 2015 performance review from                    24              MR. NOTZON: No. Highlighting is not
25   Ms. Shipp. It was Exhibit 3 to Mr. Johanknecht’s                25   irrelevant because it’s not being marked in this




                                       Integrity Legal Support Solutions
                                            www.integrity-texas.com
                  Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 10 of 18

                                                                66                                                                  68
 1       Q. You don’t recall filling it or you don’t                  1   Ms. Shipp are trying to figure it out?
 2   recall who you filled it with or both?                           2       A. Correct.
 3       A. I don’t recall filling it.                                3       Q. It’s eventually -- the initial was an effort
 4       Q. Okay. Would it be true that if that                       4   from Mr. Dickey to make an 85/15 his way split?
 5   Ms. Broam’s position as an MAE that was vacated when she         5       A. That appears to be the case.
 6   became an account manager and Ms. Shipp’s position that          6       Q. And it was resolved to be a 50/50 between the
 7   was vacated when she quit, that those positions, if they         7   two, correct?
 8   were filled, they would have been filled by you as the           8       A. That does appear to be.
 9   supervisor?                                                      9       Q. And all four individuals agreed to that?
10             MS. EVANS: Objection; assumes facts not               10       A. That appears to be.
11   in evidence, calls for speculation.                             11       Q. Okay. And do you know what happened with that
12       A. Please restate that.                                     12   split or that work later? Do you recall?
13       Q. (BY MR. NOTZON) Sure. Who -- wouldn’t it be              13       A. I don’t recall.
14   you that would be responsible for filling empty                 14       Q. Here’s Exhibit 3 to your deposition.
15   employment positions under your supervision?                    15              (Exhibit 3 marked)
16       A. I would be responsible for interviewing,                 16       A. Okay.
17   evaluating, and making a selection. That also assumes           17       Q. (BY MR. NOTZON) Do you recall this?
18   that the head count was not pulled from me, which I             18       A. I don’t.
19   don’t recall whether it was or not because head count           19       Q. Okay.
20   can be reallocated across teams. So -- and I know that          20       A. But, I mean, it’s clearly from me --
21   at one point there were positions that shifted -- head          21       Q. Yeah.
22   count positions that shifted between Steve’s team and my        22       A. -- is my participation in any of these.
23   team. That is not anything that I’m in control of.              23       Q. Okay. And you’re referring to Exhibit 3 and
24       Q. Okay. And do you recall that happening in                24   Exhibit 2 having your name on the emails?
25   2016?                                                           25       A. That is correct.




                                                                67                                                                  69
 1       A. I don’t recall.                                           1      Q. Okay. And if you look at the -- so Exhibit 3
 2       Q. Okay. So you’re just talking in the                       2   indicates that the 50/50 split is being revoked and 100
 3   hypothetical when you responded before?                          3   percent is being given to Mr. Dickey; is that correct?
 4       A. Yes.                                                      4      A. That is correct.
 5       Q. And then when Ms. Broam quit in August of                 5      Q. And that is as a result of the opportunity CW,
 6   2016, did you fill that position?                                6   which I understand means closed when.
 7       A. I don’t recall.                                           7      A. Closed won, correct.
 8       Q. Here’s Exhibit 2 to your deposition.                      8      Q. Meaning that the deal’s done and the
 9             (Exhibit 2 marked)                                     9   salesperson can get paid their commission?
10       A. Okay.                                                    10      A. Whoever was responsible for the opportunity as
11       Q. (BY MR. NOTZON) All right. Do you recall this            11   a matter of record in Salesforce, correct?
12   situation?                                                      12      Q. Okay. And this particular opportunity closed
13       A. No, not this specific one. There were                    13   on -- closed won on January 26th; is that correct?
14   multiple; but, no, I don’t remember this very specific          14      A. That appears to be correct.
15   one.                                                            15      Q. Okay. And that is the same time period that
16       Q. Okay. You’re involved with -- this is before             16   Ms. Shipp is on FMLA; is that correct?
17   you become Ms. Shipp’s supervisor, correct?                     17      A. I don’t recall specifically whatever you had
18       A. Yes.                                                     18   on that list.
19       Q. Okay. And you’re Mr. Dickey’s supervisor at              19      Q. Yeah. It was 1/19 to February 1st I think is
20   that time?                                                      20   what you said.
21       A. Correct.                                                 21      A. Okay.
22       Q. Okay. And it’s maybe a dispute, like dispute             22      Q. Do you remember that?
23   between Mr. Dickey and Ms. Shipp, as to what a split            23              MS. EVANS: Objection. We’ll let the
24   would be on the commission and you as the supervisor of         24   document speak for itself.
25   Mr. Dickey and Mr. Johanknecht as a supervisor of               25      Q. (BY MR. NOTZON) Okay. Do you want to look at




                                      Integrity Legal Support Solutions
                                           www.integrity-texas.com
               Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19
                                                            Chris Page 11 of 18- 9/6/2019
                                                                   Matthews
                                                               70                                                                   72
 1   it?                                                             1   I always consulted with Kristine and it obviously a
 2       A. No.                                                      2   requirement from the company, but I always consulted
 3       Q. Okay. And so it doesn’t revert back to 85/15.            3   with Kristine once she was assigned to our team.
 4   It goes back to a hundred percent -- it goes to a               4       Q. And focusing on 2016 year, if possible, not
 5   hundred percent for Mr. Dickey?                                 5   the nine years that you were a supervisor, do you recall
 6       A. Uh-huh.                                                  6   interacting with Ms. Lawrence then?
 7       Q. And that was your decision, correct?                     7       A. Not specifically. I’m sure that I did but not
 8              MS. EVANS: Objection; misstates the                  8   specifically.
 9   evidence.                                                       9       Q. Okay. Did you ever interact with any other HR
10       A. No.                                                     10   representative during that 2016 year?
11              MR. GROVER: You can go ahead.                       11       A. I don’t recall.
12       A. As it clearly states, that Steve and I made             12       Q. Other than computer skills, what other issues
13   that joint decision, the very last sentence.                   13   did you have with Ms. Shipp in her performance of her
14       Q. (BY MR. NOTZON) That it would go to a hundred           14   duty?
15   percent to Mr. Dickey?                                         15       A. There was a pattern that I observed and
16       A. Correct. Clearly, that was, as stated in the            16   documented of Ms. Shipp putting erroneous information
17   third to last sentence, "The secondary rep failed to           17   into Salesforce in multiple facets.
18   perform her agreed upon duties in the pursuit of this          18       Q. I was -- when I said computer skills, I was
19   opportunity." That would have been as was consistent           19   kind of lumping the your spreadsheet and the Salesforce
20   whenever Steve and I worked on disputes between our            20   issues that we had already discussed in kind of that
21   teams or involving our teams, we would review the              21   bucket of we’ve already discussed that. I was asking if
22   detailed information in Salesforce. We would talk to           22   there was anything else.
23   the respective representatives, and we would make a            23       A. So I’m not clear on your question because I
24   decision based upon our findings.                              24   viewed my responses to your computer Salesforce
25       Q. Does you talk to Mr. Dickey about it?                   25   administration as the understanding and the ability or




                                                               71                                                                   73
 1       A. I am sure I did.                                         1   efficiency of which you administer to that. Applying
 2       Q. Did you talk to Ms. Shipp about it?                      2   the -- following the input, the guidance that the
 3       A. I don’t recall.                                          3   company provided as to how and what information is
 4       Q. It would be fair to talk to both of them?                4   supposed to be put into those systems, in my view, was a
 5       A. Yes.                                                     5   separate issue.
 6       Q. Do you know who Kristine Lawrence is?                    6       Q. I apologize. Then carry on.
 7       A. Yes. She’s the director of HR and was my HR              7       A. So Stephanie had a propensity to when she put
 8   representative.                                                 8   deals into the system, she would continue to push those
 9       Q. What do you mean by your HR representative?              9   deals out. And while we are enterprise, we are long
10       A. For my team.                                            10   sales cycle. Just week, after week, after week, after
11       Q. So there’s several. So Mr. Johanknecht’s team           11   week. And there’s notes when you put those you
12   might have a different HR rep.                                 12   administer to that because that is part of our KPI, key
13       A. I don’t know.                                           13   performance indexes. And it speaks to close ratio,
14       Q. Okay. That’s who you were assigned to                   14   close intervals, opportunity generation, opportunity to
15   interact with if you had issues with your team?                15   close. These are things that we measure success of the
16       A. Correct.                                                16   individual salespeople. That opportunities, by and
17       Q. And do you recall ever interacting with her             17   large, were moved consistently with the same notes or no
18   about any complaints in your team?                             18   notes in the system because when you change dates, you
19       A. I interacted with Kristine on a regular basis.          19   have to put in there what it is, why you’re changing
20       Q. Okay. Did she ever conduct any investigations           20   that. These would go on for a very protracted period of
21   into complaints on your team -- from your team?                21   time.
22       A. Yes.                                                    22               In some cases documented, again, Kristine
23       Q. And what do you recall about that?                      23   Lawrence has the information, that when one of the
24       A. I don’t. I don’t recall. I know that over               24   fundamental end data points that you put into the
25   the course of nine years, whether disciplinary actions,        25   Salesforce system are the customer contacts with their




                                    Integrity Legal Support Solutions
                                         www.integrity-texas.com
                  Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 12 of 18

                                                                74                                                                  76
 1   emails and their phone numbers. There were periods of            1       Q. Okay. And you don’t recall what happened from
 2   time, not with Stephanie specifically, but just in               2   communication with HR?
 3   general over the course of nine years, that if a rep was         3       A. No, not specifically.
 4   having a tough time, I would reach out to the customer           4       Q. Do you recall disciplining Ms. Shipp?
 5   to see if there is something that I could do to help             5       A. No.
 6   move the opportunity along.                                      6       Q. Do you recall following up to make sure that
 7              What I discovered in printing out the                 7   she changed those numbers back to the actual phone
 8   customer lists, Stephanie, specifically, that there was          8   numbers of the customer?
 9   a commonality that Stephanie had, in fact, put her cell          9       A. Again, to the best of my recollection, that
10   phone number as the customer’s point of contact. Again,         10   was towards her departure.
11   that’s all documented. That’s a problem. If anybody in          11       Q. Those would still need to be changed, wouldn’t
12   our system, whether it’s presale or post-sale needed to         12   they?
13   get ahold of that customer, customer support, they would        13       A. I changed the accounts.
14   reference Salesforce as one of two systems -- would be          14       Q. You changed the numbers yourself?
15   the billing platform, which is a separate system or             15       A. Not the phone numbers, the account assignments
16   Salesforce.com -- but they would reference those systems        16   because there were a lot of them not being addressed or
17   to be able to get ahold of that customer.                       17   they were just dead deals.
18              If we reallocate accounts from one rep to            18       Q. Okay. And you changed the assignment of those
19   another, again, that point of contact information is            19   accounts to other salespeople?
20   relevant and germane to our business in being able to           20       A. Account managers and/or MAEs to go through and
21   get ahold of our customers. Consistently, we found -- I         21   find out is there any meat on the bone here, is this a
22   found that Stephanie’s cell phone number was listed as          22   reel deal.
23   the customer point of contact.                                  23       Q. Okay. And it was their responsibility then to
24       Q. Did you talk to her about that?                          24   change the contact telephone numbers?
25       A. That may have been -- that was right, if I               25       A. If they could find the -- because they would




                                                                75                                                                  77
 1   remember correctly, that was right around the time that          1   go through and update that information based upon being
 2   I believe Stephanie was leaving.                                 2   able to get ahold of the customer or not. If the
 3        Q. How did you find out about that, that she was            3   opportunity was not a valid opportunity or no longer a
 4   using her phone number?                                          4   valid opportunity, then they would delete that
 5        A. Just listing out the customer accounts because           5   opportunity or archive that opportunity.
 6   we were going through territory management and I had to          6       Q. And do you know if that happened?
 7   reallocate accounts and redistribute accounts, not               7       A. Yes, it did.
 8   Stephanie or Debbie Broam specifically, but across my            8       Q. And what accounts?
 9   whole team. And that was a company initiative, not my            9       A. I don’t remember the specifics.
10   initiative.                                                     10       Q. How many?
11        Q. Was that in April of 2016?                              11       A. I don’t remember.
12        A. I don’t remember.                                       12       Q. Who reported to you that those accounts listed
13        Q. So if it was a couple of months before                  13   under Ms. Shipp’s book were not real deals?
14   Ms. Shipp left, that would have given you an opportunity        14       A. Whoever I distributed them to within central
15   to address that with Ms. Shipp?                                 15   and south Texas on my team.
16        A. Hypothetical.                                           16       Q. Do you remember anybody reporting that to you?
17        Q. And you would have documented that                      17       A. Reporting what?
18   communication?                                                  18       Q. That deals under Ms. Shipp’s book were dead
19        A. Yes.                                                    19   deals?
20        Q. And you would have followed up to make sure             20       A. Yes.
21   she fixed that and changed those numbers to the actual          21       Q. Were not real?
22   contact for the customer?                                       22       A. Yes.
23        A. I would have followed whatever guidance was             23       Q. And who?
24   provided by HR. And it’s something that I would have            24       A. Anybody on my team. I mean, it was not just
25   and did communicate to HR.                                      25   one person, so.




                                       Integrity Legal Support Solutions
                                            www.integrity-texas.com
               Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19
                                                            Chris Page 13 of 18- 9/6/2019
                                                                   Matthews
                                                                78                                                                  80
 1       Q. How many times did that get reported to you,              1      Q. Okay.
 2   that she had dead deals on her book?                             2      A. Because there’s still additional information
 3       A. I don’t recall specifically.                              3   on the back. That would further go on to -- if you
 4       Q. Why would she carry dead deals?                           4   carry this over to the back page --
 5       A. Because it made the KPIs look good. In other              5      Q. Yes.
 6   words, that was an active opportunity. Our KPIs were as          6      A. -- this is all one linear sheet.
 7   specified by the company. The KPIs were there to                 7      Q. Okay.
 8   measure new opportunity creation, activity, salesperson          8      A. And that would also indicate the
 9   activity and that is something that would -- dashboards          9   representative MRC, monthly recurring revenue charge;
10   were built within Salesforce system at the rep level,           10   then the NRC, the non-recurring one-time charges; and
11   the manager, the director, and the VP level and beyond.         11   then the split adjustments. That references -- that
12   And everybody monitored those KPIs. So if you kept your         12   references the column was it split, yes or no.
13   opportunities, whether they were real or not, you kept a        13      Q. Yes.
14   high volume of opportunities, it looked like you were           14      A. And then the percentage of split.
15   doing your job.                                                 15      Q. So when it says adjusted, that means this is
16       Q. Wouldn’t it tank your KPIs on closing, though?           16   the amount that goes to the salesperson on that line?
17       A. Sure. It could. It could impact that.                    17      A. Yes.
18       Q. Did you ever refer to Ms. Shipp as "playing              18      Q. Okay. And if we look at -- and the third
19   the victim"?                                                    19   page, what is the third page show us? Is that part of
20       A. I don’t recall.                                          20   the same chart or is that a different chart? Oh, that’s
21       Q. Having a victim mentality?                               21   just the totals.
22       A. Not that I recall.                                       22      A. Correct. That’s the bottom of the page.
23       Q. Sitting here today, do you think Ms. Shipp               23      Q. Okay. Got you.
24   plays a victim mentality from your memory of her                24      A. That, again, isn’t fully printed out.
25   interacting with her?                                           25      Q. So it goes off the bottom margin of the first




                                                                79                                                                  81
 1      A. I have no opinion.                                         1   page?
 2      Q. Here’s Exhibit 4 to your deposition. Again,                2        A. Correct.
 3   these are spreadsheets that were provided to us --               3        Q. Okay. Thanks. So back to the first page,
 4   actually this was provided yesterday from Charter.               4   Mr. Castano has a Best Western Bastrop. And if you look
 5              (Exhibit 4 marked)                                    5   down, there’s an Econo Lodge and Holiday Inn. Do you
 6      A. Okay.                                                      6   know how those accounts were assigned to Mr. Castano?
 7      Q. (BY MR. NOTZON) Does this look familiar to                 7        A. No.
 8   you?                                                             8        Q. And these Salesforce numbers, opportunity
 9      A. It does.                                                   9   numbers -- so if you were still there and you wanted to
10      Q. Is this one of your spreadsheet charts?                   10   look at that Best Western Bastrop account and you
11      A. It is.                                                    11   punched in that number, 6259126, and you’d be able to
12      Q. Okay. And if you can describe for us what                 12   see the history of that account?
13   does page 1 of Exhibit 4 show us.                               13              MS. EVANS: Objection; calls for
14      A. This is renewal closed won revenue and it                 14   speculation.
15   shows the representative, the opportunity, name --              15        A. Yes.
16   company name, opportunity name, the Salesforce.com              16        Q. (BY MR. NOTZON) Okay. And it would be there
17   record, the month recurring revenue associated with             17   still today?
18   that, the total gross written revenue, was it split with        18              MS. EVANS: Objection; calls for
19   any other representative; and then if it were split, was        19   speculation.
20   the -- was the representative within team Matthews or           20        A. I would like to clarify.
21   was it cross teams.                                             21        Q. (BY MR. NOTZON) Sure.
22      Q. Okay. And then that’s what page 2 just would              22        A. It would show historical data of anything that
23   carry on off the right margin?                                  23   was put into the system. That doesn’t mean that it’s
24      A. Yeah, this should have all been on one page,              24   all encompassing of the system. You know, it’s -- the
25   but yes.                                                        25   data is only as good as what’s put into the system.




                                     Integrity Legal Support Solutions
                                          www.integrity-texas.com
                   Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 14 of 18

                                                               82                                                                   84
 1         Q. Right. It doesn’t necessarily reflect                  1       Q. Okay. Because you’d like as taking your
 2   everything that happened on that contract. It just has          2   spreadsheet, which Exhibit 4 is a small part of, if you
 3   everything that’s in the system?                                3   wanted to go to Salesforce to look up additional
 4         A. No, that’s not what I said.                            4   information, that would be the way -- the most efficient
 5         Q. Okay. I’m sorry.                                       5   way to do it through the opportunity number?
 6         A. What I said was that the data that’s in the            6       A. At my level of experience and my
 7   system in Salesforce.com is the integrity of that is            7   understanding, yes.
 8   only as good as the data that was put in. If there was          8       Q. Good clarification.
 9   a contract generated, then that could be a matter of            9                MS. SHIPP: Can we take a short break?
10   record within Salesforce.                                      10               (Recess from 12:31 p.m. to 12:37 p.m.)
11         Q. Okay.                                                 11       Q. (BY MR. NOTZON) All right. So back on
12         A. That does not mean that it’s accurate. That           12   Exhibit 4, looking at those numbers the closed won
13   does not mean that, you know, it’s what the customer           13   monthly recurring MRCs.
14   application called for.                                        14       A. Uh-huh.
15         Q. I think that’s what I said, but that’s okay.          15       Q. What -- so that one for the Best Western
16   I’ll take your re-explanation is fine. And could you           16   Bastrop for Castano, the 132099.
17   search that by putting in the opportunity number.              17       A. Uh-huh.
18   That’s one to search that event, correct?                      18       Q. Is that -- what -- that’s the commission
19               MS. EVANS: Objection; calls for                    19   amount?
20   speculation.                                                   20       A. No.
21         A. Yes.                                                  21       Q. Okay.
22         Q. (BY MR. NOTZON) And then is another way to            22       A. That’s the monthly recurring revenue and it’s
23   plug in Mr. Castano and ask for all accounts that he’s         23   a -- it’s the total of the products and services that
24   worked on?                                                     24   are being provided to that customer and that’s what
25               MS. EVANS: Objection; calls for                    25   their monthly recurring exclusive taxes, fees, and




                                                               83                                                                   85
 1   speculation.                                                    1   everything, just the base monthly recurring charges.
 2       A. No. Not through the history of -- at least to            2       Q. Does that tell you that’s a new construction,
 3   the best of my knowledge. You couldn’t put in Hector            3   that amount of money?
 4   Castano and pull up everything he’s done in the system,         4       A. No, it doesn’t. That doesn’t signify that,
 5   to the best of my knowledge.                                    5   no.
 6       Q. It’s a database, isn’t it?                               6       Q. Okay. Do large number signify new
 7       A. It is.                                                   7   construction as opposed to smaller numbers?
 8       Q. And if you have a factor in the database like            8       A. Not necessarily, no.
 9   an opportunity number, you can put in that opportunity          9       Q. Can you have a small number new construction?
10   number and everything that happened on that a                  10       A. Could. Unlikely, but you could.
11   opportunity number can be brought up?                          11       Q. Typically, new construction’s going to be the
12              MS. EVANS: Objection; calls for                     12   larger ticket items?
13   speculation.                                                   13       A. Not necessarily. New construction can be a
14       A. That is my understanding.                               14   small product set. It varies based upon the
15       Q. (BY MR. NOTZON) Okay. And do you not have the           15   application.
16   same understanding that no matter which item you pull          16       Q. Okay. Whether it’s a renewal or it could be a
17   up, the rep, the company name, or the opportunity              17   big huge renewal?
18   number, you could get the history on that item?                18       A. That’s correct.
19              MS. EVANS: Objection; calls for                     19       Q. Okay. It’s a small hotel and all of a sudden
20   speculation.                                                   20   they wanted all the bells and whistles a couple of years
21       A. I can’t say for certain.                                21   later?
22       Q. (BY MR. NOTZON) Okay. You never did it that             22       A. Could be.
23   way. You only used the numbers?                                23       Q. Okay. So looking at Exhibit 4, there’s no way
24       A. The opportunity number. And that’s why in the           24   to know which of these accounts are new construction and
25   spreadsheet, the opportunity number is there.                  25   which are existing accounts?




                                        Integrity Legal Support Solutions
                                             www.integrity-texas.com
               Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19
                                                            Chris Page 15 of 18- 9/6/2019
                                                                   Matthews
                                                                86                                                                   88
 1      A. By virtue of them being on the renewal tab, if             1       A. They may be one example.
 2   you look in the gray area, it says renewal closed won.           2       Q. Okay. Or completely new construction?
 3   That was top left-hand corner.                                   3       A. Correct.
 4      Q. Got you.                                                   4       Q. Okay. And then if we look at the Salesforce
 5      A. That was -- this whole thing is one separate               5   opportunity number, the statement says national down
 6   tab that is used specifically for renewal tracking               6   there by the Holiday Inn Temple. What does that
 7   purposes.                                                        7   indicate?
 8      Q. Okay.                                                      8       A. This means that this is -- there was out of
 9      A. There is the exact same spreadsheet that would             9   the other session. There were multiple sessions of
10   show new closed won on a separate tab.                          10   Salesforce. Salesforce on a national -- for the
11      Q. Okay. So we know that none of these are new               11   national sales teams, they had a separate session of
12   construction?                                                   12   Salesforce that you would literally have to log out of
13      A. If they were entered in correctly, that is                13   the regional Salesforce, log into the national
14   correct.                                                        14   Salesforce number or Salesforce session. And they had a
15      Q. Okay. Is that because -- so you could have a              15   different convention in terms of, you know, they have
16   customer at this location -- at location A and then they        16   Salesforce ID opportunity number; but we weren’t always
17   want to build at location B. That’s going to be a new           17   able to get those. We weren’t always able to access.
18   contract. That won’t be a renewal with an expansion; is         18              So it’s even further convoluted by as
19   that right?                                                     19   things continued, specifically in the hospitality space,
20      A. If we -- the policy at the time I believe, you            20   a lot of the major flags consolidated their buying
21   know, at the time I left. Let me put it that way. Was           21   channel to specific areas within the company. If the
22   that if they did not have any services at location B,           22   property that was being sold was in our geography, we
23   that would be a new customer opportunity.                       23   would work through that individual to sell those
24      Q. Okay. Here’s No. 5. So if you could go                    24   opportunities. They, then, would administer to the
25   back -- well, feel free to look at it. I’m just going           25   national session of Salesforce.com. We were not always




                                                                87                                                                   89
 1   to start asking questions at 1489.                               1   privy to the Salesforce ID and/or not in a timely
 2              (Exhibit 5 marked)                                    2   fashion, for the purpose of inputting Salesforce IDs
 3        A. 1489.                                                    3   into the spreadsheet.
 4        Q. (BY MR. NOTZON) The little number.                       4       Q. How were these names and opportunities
 5              MR. GROVER: Number down here.                         5   organized in the spreadsheet of yours?
 6        A. Okay.                                                    6       A. They’re literally just put in by the
 7        Q. (BY MR. NOTZON) All right. So at page 1489               7   individual representatives.
 8   there’s the new upgrade closed won tab that you were             8       Q. So it’s first come, first serve?
 9   talking about, correct?                                          9       A. Correct. Only one person can be in the
10        A. Correct.                                                10   spreadsheet at a time. They input their data, their
11        Q. Okay. So these are going to be -- what’s the            11   information. They save. They get out. The next person
12   difference between new and upgrade?                             12   can get in.
13        A. So new is exactly that. It’s a nonexisting              13       Q. And they fill in the next open line?
14   customer at a location. In other words, as we talked            14       A. Correct, correct.
15   about location B, customer has zero services there, that        15       Q. Okay.
16   would be new. Upgrade could be incremental lift. In             16       A. And then when I go in, which I did multiple
17   other words, existing customer has, you know, $500 in           17   times a day. I can go in and sort and slice and dice
18   billing. They want additional services. The                     18   the data. I built these sheets. I can go in and
19   incremental lift on that would be -- and it was $2,500          19   extract my information. I additionally built summary
20   the incremental lift would be $2,000. So this is                20   pages off of the data that was being input in here. So
21   encapturing existing customer upgrade revenue. It’s the         21   I did not have to go into these and sort these
22   incremental lift in revenue. And then certainly new is          22   particular sheets, but they fed the summary sheets that
23   exactly that. It’s new.                                         23   I built in the workbook.
24        Q. Like if they had phones and then they wanted            24       Q. Okay. So through your macros?
25   to add TV?                                                      25       A. Called longhand, shorthand; but, yes,




                                    Integrity Legal Support Solutions
                                         www.integrity-texas.com
                  Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19 Page 16 of 18

                                                                90                                                                   92
 1   essentially the same.                                            1   last week of the fiscal period, I would go through this
 2       Q. Okay. And this is AMs and MAEs both?                      2   workbook and cross reference it against Salesforce.com
 3       A. That is correct.                                          3   to validate these orders were, in fact, closed won.
 4       Q. And so if you look at the Hilton Garden Inn               4   That there was also another condition within Salesforce
 5   for Mr. Castano on 1489, that’s the largest MRC at               5   that was rejected and in which case the rep and/or
 6   $2,796. That’s a hefty monthly income, right?                    6   myself would need to work on that to get it cleaned up
 7              MS. EVANS: Objection; misstates the                   7   and get it through the system. But I would do that in
 8   evidence.                                                        8   the last week of the month to make sure that when we
 9       A. No.                                                       9   closed that fiscal period, I was confident of our
10       Q. (BY MR. NOTZON) Is that -- can you say that’s            10   numbers being reported. I knew if there were any deltas
11   a new construction?                                             11   between what Salesforce reported and what we were
12       A. I’m unable to tell. I mean, it’s on the new              12   reporting and we would address that.
13   upgrade; but without access to Salesforce, I can’t              13        Q. Okay. And then for forecasting, how are those
14   definitively say.                                               14   numbers determined?
15       Q. Okay. Okay. Exhibit 6. So that’s the                     15        A. So those numbers are based upon rep input,
16   difference between No. 6 and No. 5?                             16   what they think they will close. And there’s criteria
17              (Exhibit 6 marked)                                   17   that the company has put out as to what qualifies for
18       A. It would appear they’re different fiscal                 18   forecasted opportunities within a given fiscal period.
19   months. So if you look at -- that’s the forecasted              19        Q. Here’s No. 7. And so this is renewal closed
20   close date. I can’t -- I can’t definitively say because         20   won. And, again, there’s no way to new -- if these are
21   I don’t know what periods these are from. I can speak           21   if these are -- no. Next question.
22   in generality because they are the forecasted close             22             The two national designations, that
23   dates; but without the date stamp on these, I can’t tell        23   doesn’t help us understand how these opportunities were
24   specifically what fiscal periods these are from.                24   obtained?
25       Q. (BY MR. NOTZON) So when you say date stamp,              25             (Exhibit 7 marked)




                                                                91                                                                   93
 1   you’re talking about the dates that these were actually          1       A. Not necessarily, no.
 2   entered into the spreadsheet?                                    2       Q. (BY MR. NOTZON) And all the ones that we’ve
 3      A. No.                                                        3   looked at, I understand from the presentation of Charter
 4      Q. Or what?                                                   4   to me of these documents that we’ve been talking about,
 5      A. The spreadsheets were set up to run consistent             5   that they come from the first half of 2016. Do any of
 6   with our fiscal monthly periods. And so it would be,             6   these that you’ve seen remind you of any situations
 7   you know, I mean, this is we’ve got forecasted dates in          7   where you provided the leads to these salespeople?
 8   here. I do see a lot of 5/18, which would have been the          8       A. No.
 9   end of our fiscal period so that would have been a May,          9       Q. Isn’t it accurate that as the team supervisor,
10   2016 timeframe, based upon that information. But                10   that leads would come to you from different sources and
11   without actually having the specific spreadsheet, I             11   you would assign them out to your team?
12   can’t say for absolute certain.                                 12       A. Leads would almost never come to us. A
13      Q. Okay. And how does a forecast determine --                13   frustration point within the hospitality space
14   well, I guess, going back to five is also -- that’s a           14   specifically because there was an inside team that took
15   forecast, I apologize.                                          15   calls, inbound calls and inquiries and we very rarely
16      A. If you look at the top right-hand corner.                 16   ever got any leads from them. The MAEs were out
17      Q. Right.                                                    17   prospecting new logos, new revenue opportunities. So
18      A. These are forecasted. Remember I said there               18   the notion of passing leads out and around, virtually
19   were four tabs in the workbook.                                 19   nonexistent.
20      Q. Let’s go to No. 5, 1489, the new upgrade close            20       Q. Once a year, once a month? When you say
21   one, those are historical numbers -- is that right --           21   virtually nonexistent, what kind of, like --
22   those actually happened?                                        22       A. I don’t remember specifically.
23      A. New upgrade closed won, they were reported.               23       Q. Okay. Would once a year be virtually
24   These were input by the team members as closed won deals        24   nonexistent?
25   with all the pertinent data at the end -- towards the           25       A. Yes.




                                       Integrity Legal Support Solutions
                                            www.integrity-texas.com
               Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19
                                                            Chris Page 17 of 18- 9/6/2019
                                                                   Matthews
                                                                94                                                                   96
 1      Q. Would once a month be virtually nonexistent?               1   and constant battle with representatives outside the
 2      A. Two or three times a year.                                 2   company that were, you know, a squirrel trying to make a
 3      Q. Okay. Thanks. Do you recall a issue that                   3   nut -- a sale. And so it was a common thing for us to
 4   Ms. Shipp had in not being provided with the ability to          4   have these violations and have to get them resolved.
 5   work a south wide Southwest deal that was given to               5   Typically, they were handled manager to manager. If
 6   Hector Castano in 2016?                                          6   they couldn’t be resolved there, it was escalated up.
 7             MS. EVANS: Objection; is best evidence.                7       Q. So this isn’t a Stephanie Shipp specific
 8      Q. (BY MR. NOTZON) Safari Telecom?                            8   thing. This is among all salespeople?
 9      A. We provided Southwest services multiple years.             9       A. Yes, my observation.
10      Q. That doesn’t ring a bell for you, that                    10       Q. When you said one of many, I wanted to make
11   Ms. Shipp felt she should have been given that                  11   sure that you’re not attributing it to just Ms. Shipp.
12   opportunity?                                                    12       A. No, no.
13      A. I don’t remember the specifics of it.                     13       Q. And do you recall giving Mr. Castano these
14      Q. Okay. What about the term Eloqua? Do you                  14   contracts, these opportunities that are listed here in
15   remember that customer?                                         15   Exhibit 8?
16      A. No.                                                       16       A. Safari Telecom I absolutely did. Safari
17      Q. I’m going to show you Exhibit No. 8.                      17   Telecom is a national account that we were penetrating.
18             (Exhibit 8 marked)                                    18   We had dealt with Safari Telecom. The folks dealt
19             MS. EVANS: And, for the record, I’m just              19   downstairs in violation had dealt with Safari Telecom.
20   going to object to questioning this witness about a             20   As part of that resolution, I worked with the director
21   document that there’s no evidence that he was sent or           21   downstairs and got Safari Telecom gradually moved over
22   that he’s seen before.                                          22   to our vertical. I had also worked with Safari Telecom
23      A. Okay.                                                     23   personally on -- I’m not a golfer so bear with me -- but
24      Q. (BY MR. NOTZON) Does Exhibit No. 8 refresh                24   we did the golfing event up in Dallas and I had worked
25   your recollection about the Eloqua deal?                        25   with them up there.




                                                                95                                                                   97
 1       A. No. I still don’t know -- that Eloqua rings               1             The purpose and the reason that I gave it
 2   no bell at all.                                                  2   to Hector was that I wanted him to pursue that and
 3       Q. Okay. And rule of engagement red flag on one              3   develop that relationship with Safari Telecom because
 4   time events, do you remember that controversy?                   4   they do one-time events, not just the -- not just the
 5       A. One of many.                                              5   event that is in question here.
 6       Q. Okay. And that was resolved in Ms. Shipp’s                6       Q. Okay. And why Hector for one-time events and
 7   favor?                                                           7   not Ms. Shipp?
 8       A. According to this, yes.                                   8       A. New guy on the block, see what he can do with
 9       Q. But you don’t recall it?                                  9   it. I mean, it’s, again, at my discretion or the
10       A. Specifics, again, one of many roles of                   10   manager’s discretion to allocate accounts and test for
11   engagement infractions.                                         11   the new guy.
12       Q. By? Who’s conducting -- who’s engaging in the            12       Q. Do you recall anyone else taking FMLA leave
13   infraction?                                                     13   under you other than Ms. Shipp and Ms. Broam?
14       A. It was part of verticalization within the                14       A. Could have, but I don’t remember.
15   company. Enterprise was defined very specifically by            15       Q. Okay. Do you recall pressuring anyone while
16   vertical. It was prior to verticalization, teams were           16   they’re on FMLA leave or coming back from FMLA leave to
17   allowed to sale into these verticals. Once we                   17   conduct sales to keep their quotas going?
18   verticalized, we, the company across the country                18       A. No, because there’s a company-mandated ramp
19   verticalized, we went through a process of having to            19   policy that extends. I think it’s -- it depends on the
20   extract SMBs, small medium business representatives, out        20   position, but I think it’s anywhere from four to six
21   of that space. And it was a culture change so that              21   months they’re on ramp coming off of FMLA.
22   the -- because the verticals were protected from other          22       Q. Okay. And when does that kick in, that
23   sales area within the company.                                  23   policy?
24              That’s said, in that process and                     24       A. On the date of return. I think it’s -- I
25   re-culturing, if you will, we were in a constant lookout        25   don’t want to specify. That’s company policy, and it’s




                                    Integrity Legal Support Solutions
                                         www.integrity-texas.com
              Case 1:18-cv-00760-LY Document 22-13 Filed 10/01/19
                                                           Chris Page 18 of 18- 9/6/2019
                                                                  Matthews
                                                               110                                                                 112
 1       Q. (BY MR. NOTZON) And where else would they be?             1       A. Not to my knowledge.
 2             MS. EVANS: Objection; calls for                        2       Q. Have you had any conversations with Charter’s
 3   speculation.                                                     3   attorneys?
 4       A. I can’t say specifically. I don’t know.                   4       A. I spoke with Delilah Evans.
 5       Q. (BY MR. NOTZON) Where might they be?                      5       Q. When --
 6             MS. EVANS: Objection; calls for                        6             THE WITNESS: Delilah, I’m sorry. What’s
 7   speculation.                                                     7   your last name?
 8             MR. GROVER: Same objection.                            8             MS. EVANS: Evans. You’re correct.
 9       A. I don’t know.                                             9       Q. (BY MR. NOTZON) When?
10       Q. (BY MR. NOTZON) Well, you’ve been a manager              10       A. Over roughly two weeks ago.
11   for a long time. Where would you look for the                   11       Q. And what was the contents of that
12   supporting information?                                         12   conversation?
13       A. I would look in Salesforce.com.                          13       A. A question-and-answer session that’s about it.
14       Q. Okay. And it wouldn’t be unheard for this                14       Q. Who was asking the questions?
15   deal to have been started in the beginning of 2016?             15       A. Delilah.
16             MS. EVANS: Objection; calls for                       16       Q. What were the questions?
17   speculation.                                                    17             MS. EVANS: I’m going to object to the
18             MR. GROVER: Same objection.                           18   basis of privilege.
19       A. It would not be unheard of.                              19             MR. GROVER: So don’t answer that
20       Q. (BY MR. NOTZON) Do you recall after Ms. Shipp            20   question.
21   left Charter, that you commented at work that that ship         21       A. This is me being quiet.
22   had sailed?                                                     22       Q. (BY MR. NOTZON) Do you recall telling
23       A. I don’t recall.                                          23   Ms. Shipp that if she lost some weight, the heat
24       Q. Would that be language you would use?                    24   wouldn’t bother her so much?
25       A. Don’t know.                                              25       A. No.




                                                               111                                                                 113
 1      Q. Do you recall being pleased that Ms. Shipp had             1       Q. Do you ever remember commenting on Ms. Shipp’s
 2   quit?                                                            2   weight?
 3      A. I don’t recall.                                            3       A. No.
 4      Q. Do you remember being pleased that Ms. Broam               4       Q. Did you ever yell or -- yeah, let’s say that.
 5   had quit?                                                        5   Did you ever yell at any employee at work, one of your
 6      A. I don’t recall.                                            6   subordinates, that is?
 7      Q. Let’s take a short break.                                  7       A. Not that I can recall.
 8             MR. NOTZON: Is that okay?                              8       Q. Are you -- have you been made aware of the
 9             MR. GROVER: Yes.                                       9   trial date in this case?
10      Q. (BY MR. NOTZON) Okay. Mr. Matthews, what did              10       A. No.
11   you do to prepare for your deposition today?                    11       Q. Do you understand the trial is set in Austin,
12      A. I met with my attorney.                                   12   Texas?
13      Q. Okay. Mr. Grover?                                         13       A. No.
14      A. Yes.                                                      14       Q. Are you planning on attending trial in this
15      Q. Okay. And how long was that meeting?                      15   case?
16      A. Hour and a half.                                          16       A. No.
17      Q. And when was that?                                        17       Q. Are you intending on providing a sworn
18      A. Last week.                                                18   statement in this case?
19      Q. Okay. Did you go over any documents?                      19              MR. GROVER: Objection; calls him to
20      A. No.                                                       20   speculate about future requests or his action.
21      Q. Okay. Did you have any discussion with anyone             21              MR. NOTZON: He’s welcome to do that
22   else?                                                           22   about his own mind.
23      A. No.                                                       23       A. No.
24      Q. Was anyone else on the phone while you were               24              MR. NOTZON: All right. I’ll pass the
25   meeting with Mr. Grover?                                        25   witness.




                                  Integrity Legal Support Solutions
                                       www.integrity-texas.com
